Ames, J.
It appears from the bill of exceptions that the farm, containing about one hundred and sixty acres, was carried on under the management, and- generally by the personal labor, of the plaintiff’s husband. A number of cows and other animals was kept on the place. Additional laborers were employed to assist in the planting, haymaking and harvesting seasons. The management generally was such as is usual in farms in that *334part of the country. It does not appear that the husband had any other occupation, but in all that he did upon -the place he was acting as the plaintiff’s agent. The farm itself belonged to her, and she claims to be the owner of the animals kept on the place, of the produce of the farm, and of all the tools, implements, and personal property of every kind used in carrying it on. She furnished the pay for the help employed, and for all such articles as were purchased to be used upon the place. And whatever money was obtained from the sale of any of the produce was paid to her. She distinctly contends that the whole of the business was on her separate account.
The only question is whether this business comes within the meaning of the St. of 1862, e. 198, § 1, which requires that a married woman doing business on her separate account, in order to protect her property employed in such business from liability to be attached for her husband’s debts, must file with the town clerk the certificate prescribed by that statute. The object of the statute was to afford the means of ascertaining in which of two persons, apparently in the possession and use of property in carrying on any kind of trade or occupation, the title is vested. So that all, having occasion to transact business with either, may regulate their dealings accordingly. Bigelow, C. J., in Chapman v. Briggs, 11 Allen, 546. It has been decided that this provision of the statute applies to personal property only. Bancroft v. Curtis, 108 Mass. 47. The certificate should set forth the name of the husband, the nature of the business proposed to be done, and the place where it is to be done, “giving the street and number of the place of business if practicable.” We do not understand that this statute is to be restricted in its application to cases in which a married woman goes into business as a trader in the ordinary sense of the word, or manufactures goods for sale, or keeps a boarding-house, but that agriculture may be one of those occupations in which she may do business on her separate account within the meaning of the statute. If it is an occupation by which she supports herself and her family, and is carried on with her funds, and with implements and means belonging to her, it is immaterial that the produce is mainly consumed in her family, and that a small part of it only is raised to be sold.
*335The case of Proper v. Cobb, 104 Mass. 589, which is cited by the plaintiff, does not conflict with our view of the case at bar. There may be partial uses of land belonging to a0married woman on so small and trivial a scale as not to come within the description of a separate business within the meaning of the statute, and cases might be imagined presenting some ambiguity in regard to its application. We go no farther on this occasion than to say, that where a married woman carries on a farm for the support of her family, or her husband’s family, she is following a separate business, which requires the designated certificate for the protection of the personal property employed in it from liability to the husband’s debts. Chapman v. Foster, 6 Allen, 136. Feran v. Rudolphsen, 106 Mass. 471.
As the jury were instructed to find for the plaintiff, on the ground that no certificate was necessary to protect the property from attachment by a creditor of her husband,- a new trial must be ordered.

Exceptions sustained.